DETAILED ACTION
Response to Amendment
The amendment of August 12, 2022 is considered herein.
Claims 1-4 have been amended.
Claims 9-20 have been cancelled.
Claims 21-32 have been added.
Claims 1-8 and 21-32 are pending and have been considered on the merits herein.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states “the second catalyst composition has a second catalytic activity and a first durability”. The applicant has seemingly erred in referring to the durability of the second catalyst composition as “a first durability”, out of pattern for the labelling of components. Please correct this to read “a second durability”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-8 and 21-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 23 and 28 are directed to a fuel cell stack comprising three regions of fuel cell units (from one side to another as first region/third region/second region) wherein the catalytic material of the first and third regions is to have greater durability and lower catalytic activity compared to the catalytic material of the second region. The closest available prior art is that of KANNO et al which details the use of different catalytic abilities in different regions of the cells (c. 2, l. 33-43 and c. 10, l. 43-53), most often requiring the use of similar treatment of the two end sections (first and second regions of the claim). Moreover, KANNO et al teaches the behavior of the fuel stack to include similar temperature behavior and therefore flooding complications at both end units (c. 8, l. 52-59, c. 9, l. 31-34), providing no teaching, suggestion or motivation to modify the first and third catalytic materials relative to the second catalytic material. In other words, KANNO et al fails to provide motivation for selecting the catalytic material of the first and third regions to have durabilities and catalytic activities to be lower and higher, respectively, than those of the catalytic material of the second region. While non-patent literature such as MARKOVIC et al (Markovic, N. “Surface Science Studies of Model Fuel Cell Electrocatalysts.” Surface Science Reports, vol. 45, no. 4-6, 2002, pp. 117–229., https://doi.org/10.1016/s0167-5729(01)00022-x.) (in section 5.1.1, pages 168-169 discusses catalytic activity of faceted Pt materials), GUO et al (Guo, Shaojun, et al. “Tuning Nanoparticle Catalysis for the Oxygen Reduction Reaction.” Angewandte Chemie International Edition, vol. 52, no. 33, 2013, pp. 8526–8544., https://doi.org/10.1002/anie.201207186.) (as a whole discusses the benefits and characteristics of an array of Pt NP and alloyed materials for catalysis) and PAPADIAS et al (Papadias, D. D., et al. “Durability of Pt-Co Alloy Polymer Electrolyte Fuel Cell Cathode Catalysts under Accelerated Stress Tests.” Journal of The Electrochemical Society, vol. 165, no. 6, 2018, https://doi.org/10.1149/2.0171806jes.) (sections Introductions, Results and Conclusions) detail characteristics about Pt and Pt alloy catalysts which can assist in the selection of viable catalysts for use, these references fail to provide motivation for “the second catalytic activity is higher than the first and third catalytic activities” and “the first and third durabilities are higher than the second durability”. BREAULT et al (US Patent 4,851,377) teaches the use of different catalyst loading within a unit cell wherein the catalyst loading increases in the direction of gas flow to balance the effect of the depletion of reactants in the gas stream (c. 5, l. 52-63). Even if one of ordinary skill were to extrapolate this teaching over the scope of the fuel cell stacks wherein increasing catalytic activity at the reactant inlet portion relative to the remainder of the stack would be obvious, it is the position of the examiner there is no teaching, suggestion or motivation for the selection of a more durable catalytic material relative to the opposing regions as well. For at least the above reasons, the available prior art fails to provide the necessary teaching, suggestion or motivation for one of ordinary skill in the art to select first and third catalytic materials which have a higher durability than that of the second catalytic material and a second catalytic material which has a higher catalytic activity than the first and third catalytic materials in the context of the claims as written, rendering the claims free of the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        11/19/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721